Title: To Benjamin Franklin from Dumas, 3 May 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La Haie 3e. May 1779.
Sur les dernieres Requêtes des Marchands de differentes villes Hollandoises, communiquées aux Provinces, les Etats-Genx., ayant résumé l’affaire délibérée, avoient pris Lundi 26 Avril, sans que rien en eût transpiré, la Résolution d’équiper 32 Vx. [Vaisseaux] de guerre & frégattes de toutes grandeurs, montés ensemble de 1200 Canons, & près de 8000 h. d’Equipage, pour cette année 1779, pour servir de protection au Commerce de la Rep. avec la France & l’Angle., de maniere qu’il devra y avoir, au moins, tous les mois un Convoi. Notre Ami lui-même ne savoit rien de cette Résolution, jusqu’à Samedi 1er. May dans la matinée, qu’il en eut copie, de laquelle il eut soin de faire envoyer tout de suite copie au Corps des Marchands d’Amst. par leur Procureur ici, avec avis de s’adresser à l’Amirauté pour la prompte exécution de cette Résolution. Je fus Samedi au soir avec Mr. De Neufville chez ce Procureur, qui nous lut la Résolution, laquelle nous surprit bien agréablement. Je me rendis hier matin chez G—— F——, qui eut de la peine à croire la chose, jusqu’à ce que je l’eusse assuré que notre Ami venoit de me la confirmer, & qu’on m’avoit promis de lui faire avoir une Copie de la Résolution. J’en aurai une aussi, dont je vous promets, Monsieur, un Extrait fidele. J’appelle cela une Résolution escamotée: car le secret avec lequel elle est prise, fait voir qu’on a voulu sauver un éclat; & je pense que, pour cette raison, elle ne sera point communiquée aux Ministres étrangers.
Cette nouvelle est importante. Je vous la communique par voie de Rotterdam, parce que je gagne ainsi un jour au moins. Il ne me reste que l’instant de finir par vous assurer, Monsieur, du constant & respectueux attachement avec lequel je suis, votre très humble & très-obéissant serviteur,
Dumas

Le temps viendra où je pourrai faire bon usage de tout ce qui vient d’arriver pour les futures connexions des 2 rep. Mais il faudra laisser meurir encore le projet, que la Commission de Chargé d’affaires que vous me faites espérer, facilitera beaucoup.
Passy à Son Excellence M. Franklin, Min. Pl. des Etats unis de l’Am.

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre Plenipe. des Etats- / unis de l’Amérique / à Passy./.
Notation: Dumas la haie May. 3. 1779
